DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on October 13, 2022 has been entered. Accordingly, claims 1-14 are pending in the instant application.

Claim Objections
Claim 1 is objected to because of one or more informalities.  

In regard to claim 1, lines 6-7 of claim 1 should be amended as follows:    
“and when the power supply switch is in an on state, the first power is provided from the external supply to the printing device.”  

Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  

For example, independent claims 1 and 8 were amended to require “when the power supply switch is in an off state, the first power is not provided at all from the external power supply, and when the power supply switch is in an on state, the first power is provided from the external supply to the printing device, when the external power supply is not connected and the external device is connected via the cable, and the power supply switch is in the on state, the second hardware function section operates by using the second power; and when both the external power supply and the external device are connected, and the power supply switch is in the off state, the first hardware function section does not operate by using the first power, but the second hardware function section operates by using only the second power.”
However, the description in [0056] and [0059] of the filed specification give no clear explanation of what it actually means for the switch to be in an OFF/ON state. Rather there are just boxes in the filed drawings representing a switch, and [0056] and [0059] of the filed specification state that the switch can be ON or OFF. 
Of course, if there is no description in the specification of what it actually means for the switch to be in an OFF/ON state, the new, non-supported subject matter would necessarily be the added claim language that discusses what it for the switch to be in an OFF/ON state (e.g., when the power supply switch is in an off state, the first power is not provided at all from the external power supply, and when the power supply switch is in an on state, the first power is provided from the external supply to the printing device, when the external power supply is not connected and the external device is connected via the cable, and the power supply switch is in the on state) 

The remaining claims depend from claims 1 and 8, and are therefore rejected for depending from rejected claims and for not overcoming the rejection of the rejected claims from which they depend.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	
	In regard to claims 1 and 8, the claims were amended to recite “when the power supply switch is in an on state, the first power is provided from the external supply to the printing device” (see lines 6-7 of claim 1 and lines 9-10 of claim 8), and “when the external power supply is not connected and the external device is connected via the cable, and the power supply switch is in the on state, the second hardware function section operates by using the second power” (see lines 16-18 of claim 1 and lines 15-17 of claim 8).
	A close reading of this subject matter in the claims shows that when the power supply switch is in an on state, both the following occur: (a) power is provided from the external supply (see lines 6-7 of claim 1 and lines 9-10 of claim 8); and (b) the external power supply is not connected (see lines 16-18 of claim 1 and lines 15-17 of claim 8).
	It is not possible to have power supplied from the external power supply while the external power supply is disconnected, which is what the claims require. 
 	
	The remaining claims are rejected for depending from rejected claims and for not overcoming the rejection of the rejected claims from which they depend.  

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure and is as follows:

U.S. Patent Application Publication No. 2015/0146235 A1 to Sekine discloses stopping supply of power to a control unit in a first power state on condition that a power source switch is operated by a user; and stopping supply of power to the control unit in a second power state on condition that a request for turning off a power source sent from the control unit is received, wherein the control unit performs control so that an image forming apparatus transitions to the second power state when the control unit updates firmware (Sekine, Claim 7).

Allowable Subject Matter
Claims 1-14 appears to contain allowable subject matter. However, all claim objections and claim rejections above would need to be overcome in such a way without requiring a new search and further consideration. 

The following is an Examiner’s statement of reasons for possible allowable subject matter: 

In regard to claim 1, prior art of record fails to teach or render obvious, alone or in combination, when the power supply switch is in an off state, the first power is not provided at all from the external power supply, and when the power supply switch is in an on state, the first power is provided from the external supply to the printing device, when the external power supply is not connected and the external device is connected via the cable, and the power supply switch is in the on state, the second hardware function section operates by using the second power; and when both the external power supply and the external device are connected, and the power supply switch is in the off state, the first hardware function section does not operate by using the first power, but the second hardware function section operates by using only the second power, in conjunction with the remaining limitations of claim 1.

In regard to claim 8, the claim recites essentially the same subject matter as claim 1, and is therefore allowable for at least the same reasons as claim 1. 

In regard to claims 2-7, the claims depend either directly or indirectly from claim 1, and are therefore allowable for at least the same reasons as claim 1. 

In regard to claims 9-14, the claims depend either directly or indirectly from claim 8, and are therefore allowable for at least the same reasons as claim 8. 

Response to Arguments
Applicant’s arguments with respect to the rejection of claims 1-14 have been carefully considered but are moot in view of the new ground(s) of rejection presented above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC A. RUST whose telephone number is 571-270-3380. The Examiner can normally be reached Monday - Friday between 9:00 am - 5:00 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Benny Q. Tieu, can normally be reached Monday - Friday between 9:00 am - 5:00 pm at 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The Examiner’s direct fax phone number is 571-270-4380.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC A. RUST/               Primary Examiner, Art Unit 2674                                                                                                                                                                                         	11/28/2022